Statement on Petition for Rehearing
Sharp, J.
On Petition for Rehearing, it has been brought to our attention that our original opinion in this case was ambiguous as to which of the five consolidated cases we were reversing. Wagner et al. v. City of Warsaw, 157 Ind. App. 462, 300 N.E.2d 670 (1973). The case of Kenneth Wagner et al. v. City of Warsaw is hereby reversed for failure of Appellee-City to meet the requirements of determinant (f). The remaining four of the five consolidated cases are hereby affirmed.
Note. — Reported at 300 N.E.2d 670.